Citation Nr: 1013082	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disorders including cysts on the tailbone, tumors, a rash, 
porphyria cutanea tarda, and chloracne including due to 
herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder including chronic obstructive pulmonary 
disease (COPD) including due to herbicide and asbestos 
exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension including due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer 
including due to herbicide exposure.

5.  Entitlement to service connection for peripheral 
neuropathy including due to herbicide exposure.

(The petition to reopen a claim of service connection for a 
heart disorder, including ischemic heart disease, will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1969 and from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that although the prior final February 2002 
rating decision did not consider whether the Veteran's lung 
disorders were caused by in-service asbestos exposure, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran attempts to reopen a claim by 
bringing a new etiological theory for the causation of his 
disease than that which was previously addressed in the 
earlier final denial, such new theory of causation does not 
itself constitute a new claim, obviating the necessity of 
presenting new and material evidence for that same claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997); Also see 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (holding that 
new arguments based on evidence already of record at the 
time of a previous decision do not constitute new and 
material evidence).  Therefore, this issue is properly 
characterized as a claim to reopen.

Next, the Board notes that while the record shows that the 
Veteran on several occasions requested a hearing before a 
Veterans' Law Judge in connection with his appeal, it also 
shows that these request were thereafter withdrawn in July 
2007 and December 2009.  Therefore, adjudication of the 
appeal may go forward without first scheduling the Veteran 
for a hearing.

As to the notice of disagreement to the April 2006 rating 
decision that denied service connection for internal tumors 
and for PTSD, neither of these issues are before the Board 
because the Veteran's August 2007 VA Form 9, Appeal to Board 
of Veterans' Appeals, did not perfect his appeal as to the 
internal tumors claim because he specifically limited his 
appeal to the PTSD claim and in a June 2009 rating decision 
the RO granted service connection for PTSD.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ("where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").

As to the petition to reopen a claim of service connection 
for a heart disorder, including ischemic heart disease, on 
October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, 
and B cell leukemias.  See Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that 
when a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation); see 
also Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991) 
(holding that a claim that asserts rights that did not exist 
at the time of the prior claim is necessarily different).  
As required by 38 U.S.C. 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains at 
least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  In February 2002, the RO denied service connection for 
skin disorders/rashes, a lung disorder including COPD, as 
well as for hypertension and the Veteran was notified of 
this denial and given his appellate rights; he did not 
timely appeal. 

2.  Evidence received since the February 2002 rating 
decision is cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with 
prostate cancer at any time during the pendency of the 
appeal.

4.  The preponderance of the competent evidence is against 
finding that peripheral neuropathy was present in-service, 
that peripheral neuropathy appeared within weeks or months 
of exposure to herbicides while in the Republic of Vietnam 
from January 1970 to March 1970 and resolved within 2 years 
of the date of onset, or that current peripheral neuropathy 
is related to service.
CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder including cysts on the 
tailbone, tumors, a rash, porphyria cutanea tarda, and 
chloracne.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159, 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lung disorder including COPD.  38 U.S.C.A. 
§§ 1110, 1116, 5100, 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 
3.309 (2009).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 1116, 
5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  Prostate cancer was not incurred or aggravated during 
military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.  Peripheral neuropathy was not incurred or aggravated 
during military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability, the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously 
and finally disallowed claim of the unique character of 
evidence that must be presented.  Specifically, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as notified of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit in light 
of the specific bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the applications to reopen and the service connection 
claims, the Board also finds that the written notice 
provided in September 2004, March 2005, May 2005, and June 
2005, prior to the July 2005 rating decision, along with the 
written notice provided in March 2006 and January 2009 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including, 
as to the claims to reopen, notice of the specific element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required 
by the Court in Kent, supra, and, as to all the claims, 
notice of the regulations governing disability ratings and 
effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice prior to 
the adjudication of the claims in the July 2005 rating 
decision, the Board finds that providing the Veteran with 
adequate notice in the above letters followed by a 
readjudication of the claims in the May 2009 supplemental 
statement of the case, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Additionally, even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the rating decision, 
statement of the case, and supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that VA has 
secured all available and identified pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA has obtained and associated with the 
claims files all available and identified in-service and 
post-service treatment records including the Veteran's 
records from the Social Security Administration (SSA) and 
the Lexington VA Medical Center.  The RO also verified that 
there were no outstanding service treatment records from the 
Veteran's alleged hospitalization in Germany during active 
duty and notified him of the unavailability of these records 
in May 2007.  As to the application to reopen the claim of 
service connection for a lung disorder due to asbestos 
exposure, VA has also conducted all appropriate development 
required by the M21-1MR for claims based on asbestos 
exposure including obtaining the Veteran's service personnel 
records.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

As to the service connection claim for prostate cancer, 
while VA did not provide the Veteran with an examination, 
the Board finds that VA had no obligation to do so in 
connection with the current appeal because service treatment 
records and post-service treatment records are negative for 
a diagnosis of the claimed disorder.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (holding that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is 
not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement).

As to the service connection claim for peripheral 
neuropathy, the claimant was provided a VA examination in 
March 2005 which is adequate for the Board to adjudicate the 
claim because the examiner, after a review of the record on 
appeal and an examination of the claimant, provided an 
opinion as to the origins of the disability which opinion 
was supported by citation to evidence found in the record.  
See 38 U.S.C.A. § 5103A(d); McLendon, supra; Barr, supra.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claims to Reopen

The Veteran and his representative contend that the 
claimant's skin disorders, lung disorder including COPD, and 
hypertension were caused by his military service, including 
his exposure to Agent Orange while serving in the Republic 
of Vietnam.  As to the lung disorders, they claim it was 
also caused by the Veteran's exposure to asbestos working on 
break liners and clutches as a mechanic and truck driver as 
well as when fixing pipes in his barracks at Fort Knox.  It 
is also requested that the Veteran be afforded the benefit 
of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the May 2000 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disease 
processes, including cardiovascular-renal disease including 
hypertension and/or malignant tumors, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall 
be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the 
Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam 
war veterans, diseases associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As to disease or injury caused by the alleged asbestos 
exposure, the Board notes that there is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases, but only 
special guidelines for developing these claims.  See M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that since 
the February 2002 rating decision denied the Veteran's 
claims VA has received medical records, service personnel 
records, and written statements in support of claim from the 
Veteran and his representative.  

As to the medical evidence, they show the Veteran's 
continued post-service complaints and/or treatment for 
various skin disorders, lung disorders including COPD, and 
hypertension.  However, they do not show the Veteran being 
diagnosed with porphyria cutanea tarda, chloracne, cancer of 
the lung, or ischemic heart disease.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Likewise, they are negative for 
evidence which show the Veteran had a compensable level of 
cardiovascular-renal disease including hypertension and/or 
malignant tumors in the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309(a).  Similarly, the records do not 
show in-service treatment for the claimed disorders, 
demonstrate continuity of symptomatology for any of the 
claimed disorders, or include a medical opinion linking any 
of these post-service disorders to a disease or injury that 
occurred while on active duty, including the claimant's 
presumptive exposure to herbicides while serving in the 
Republic of Vietnam from January 1970 to March 1970 or his 
alleged exposure to asbestos fixing pipes or working on 
trucks.  See 38 U.S.C.A. §§ 1110, 1116(a)(3); 38 C.F.R. 
§§ 3.303, 3.307(a)(6)(iii); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

Therefore, the Board finds that this additional evidence 
does not relate to an unestablished fact necessary to 
substantiate the claims because it does not show that the 
Veteran has a skin disorder including cysts on the tailbone, 
tumors, a rash, porphyria cutanea tarda, and chloracne, a 
lung disorder including COPD, and/or hypertension due to his 
military service.  For this reason, this evidence is not new 
and material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156(a).

As to the service personnel records, they are not relevant 
and do not constitute new and material evidence as they are 
duplicative of evidence previously considered, showing that 
the Veteran served in the Republic of Vietnam from January 
1970 to March 1970.  For this reason, the Board finds that 
this evidence does not require that the case be reconsidered 
under 38 C.F.R. § 3.156(c).  

As to the written statements from the Veteran and his 
representative, these statements and testimony amount to 
nothing more than their continued claims that the claimant 
has a skin disorder including cysts on the tailbone, tumors, 
a rash, porphyria cutanea tarda, and chloracne, lung 
disorder including COPD, and hypertension and these 
disabilities were caused by his military service including 
his presumptive exposure to herbicides while serving in the 
Republic of Vietnam from January 1970 to March 1970 or his 
alleged exposure to asbestos fixing pipes and working on 
trucks.  These claims were, in substance, before VA when the 
RO last decided the claims in February 2002.  Then, as now, 
lay persons not trained in the field of medicine, to include 
the claimant and his representative, are not competent to 
offer an opinion regarding such medical questions as to 
whether the claimant has a current disability due to 
military service because such an opinion requires medical 
training which neither the claimant or his representative 
have.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove 
nothing that was not previously shown.  That the Veteran and 
his representative continue to claim that the claimant has a 
skin disorder including cysts on the tailbone, tumors, a 
rash, porphyria cutanea tarda, and chloracne, lung disorder 
including COPD, and hypertension due to his military service 
is not new evidence within the context of 38 C.F.R. 
§ 3.156(a).  

Without new and material evidence the claims may not be 
reopened.  Therefore, the benefits sought on appeal are 
denied.  Because the claimant has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit of the 
doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

The Claims for Service Connection

The Veteran contends that his prostate cancer and peripheral 
neuropathy were caused by his military service including his 
exposure to herbicides while serving in the Republic of 
Vietnam.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

As to service connection for prostate cancer, the Board 
notes that service treatment records, including the December 
1971 separation examination, are negative for a diagnosis of 
prostate cancer.  Likewise, while the post-service record 
shows the Veteran's complaints, diagnoses, or treatment for 
various prostate problems, including prostatitis, it is 
negative for a diagnosis of prostate cancer.  Moreover, the 
Board does not find the Veteran's or his representative's 
assertions to be competent evidence of a current disability 
because as lay persons they do not have the required medical 
expertise to diagnose a specific disease process such as 
prostate cancer because such a diagnosis requires medical 
expertise which they do not have because prostate cancer is 
not observable by a lay person.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with 
prostate cancer at any time during the pendency of his 
appeal.  See Hickson, supra; McClain, supra.  Where there is 
no disability, there can be no entitlement to compensation. 
 See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for prostate cancer must 
be denied on a direct and presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309(e). 

As to service connection for peripheral neuropathy and the 
presumptions found at 38 U.S.C.A. §§ 1112, 1113, 1116; 
38 C.F.R. §§ 3.307, 3.309(e), the Board finds that the 
preponderance of the competent evidence of record does not 
show acute ore subacute peripheral neuropathy that appeared 
within weeks or months of exposure to herbicides while 
serving in the Republic of Vietnam from January 1970 to 
March 1970 and resolved within 2 years of the date of onset.  
In fact, the record is negative for complaints and/or 
treatment for peripheral neuropathy for approximately 30 
years after the Veteran last set foot in the Republic of 
Vietnam.  Accordingly, entitlement to service connection for 
acute or subacute peripheral neuropathy based on a 
presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that given the Veteran's service in the Republic 
of Vietnam from January 1970 to March 1970 he is presumed to 
have been exposed to herbicides during that time.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, the Veteran is both competent and credible to 
report on the fact that he had problems with tingling and 
numbness in his extremities since that time.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, including the December 
1971 separation examination, are negative for complaints, 
diagnoses, or treatment for peripheral neuropathy.  
Moreover, the Board finds more competent and credible the 
negative service treatment records than the Veteran's lay 
claims.  Id.  Accordingly, entitlement to service connection 
for peripheral neuropathy based on in-service incurrence 
must be denied despite the fact that the Veteran is presumed 
to have been exposed to herbicides while serving in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of 
time between the Veteran's separation from his second period 
of active duty in 1972 and first seen complaining of 
neurological disorders manifested by extremity pain, 
numbness, and/or tingling in approximately 2000 thereafter 
variously diagnosed as, among other things, peripheral 
neuropathy, to be compelling evidence against finding 
continuity.  Put another way, the almost three decade gap 
between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, 
that the Veteran is competent to give evidence about what he 
sees and feels; for example, the claimant is competent to 
report that he had problems with tingling and numbness in 
his extremities since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board 
also acknowledges that the Veteran's representative is 
competent to give evidence about what he sees.

However, upon review of the claims folders, the Board finds 
that the Veteran and his representative's assertions that 
the claimant has had this problem since service are not 
credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
in-service and post-service medical records including the 
December 1971 separation examination.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for peripheral 
neuropathy for almost 30 years following his separation from 
his second period of active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for peripheral neuropathy based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's peripheral neuropathy and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the March 2005 VA examiner opined that 
it was not.  This opinion was based on an examination of the 
veteran and a review of the claims file, and is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the Veteran's and his representative's assertions that 
the claimant's peripheral neuropathy was caused by his 
military service, including his in-service herbicide 
exposure, the Board finds that this condition may not be 
diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to 
diagnose it and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that peripheral 
neuropathy was caused by service not credible.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).   Moreover, the Board also places greater 
probative value on the March 2005 VA examiner's opinion 
which found that this disability was not caused by his 
military service after an examination of the claimant and a 
review of the record on appeal than the Veteran's and his 
representative's claims.

Based on the discussion above, the Board also finds that 
service connection for peripheral neuropathy is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal 
association or link between the post-service disorder and an 
established injury, disease, or event of service origin.  
See 8 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
peripheral neuropathy on a direct and presumptive basis.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. 
§ 3.303, 3.307, 3.309(e).  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, 
e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for skin disorders including cysts on the 
tailbone, tumors, a rash, porphyria cutanea tarda, and 
chloracne including due to herbicide exposure is denied.

The application to reopen a claim of entitlement to service 
connection for a lung disorder including COPD including due 
to herbicide and asbestos exposure is denied.

The application to reopen a claim of entitlement to service 
connection for hypertension including due to herbicide 
exposure is denied.

Service connection for prostate cancer is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


